The petition by the plaintiff for certification for appeal from the Appellate Division of the Circuit Court is denied.
The motion by the defendant to strike the notice of petition for certification for appeal from the Appellate Division of the Circuit Court, to terminate the stay of proceedings and enter judgment of the Appellate Division and to order the clerk not to accept the petition is denied.
The motion by the defendant to dismiss the petition for certification for appeal from the Appellate Division of the Circuit Court is denied.